                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

NICOLE DAVIS,                               )
                                            )
                      Plaintiff,            )
                                            )
vs.                                         )      Case No. 4:18-CV-435-ODS
                                            )
JOHN L. WILLIAMS, et al.,                   )
                                            )
                      Defendants.           )

               ORDER DENYING PLAINTIFF’S MOTION TO RECONSIDER
       On June 11, 2018, the Court denied Plaintiff application for leave to file an action
without paying the filing fee, denied her motion for appointment of counsel, and dismissed
the matter without prejudice. Doc. #4. On May 3, 2019, Plaintiff filed a “Motion to
Reconsider,” which, in its entirety, states: “Exhibit 1-3 copy of letters altered(?) or falsely
drawn to cover up the many discrimination(?) against several enitities and after giving a
letter refused to purse do to conflict of personal relationships as indicated Exhibit 1 was
original communactions Exhibit 2, 3, are my first time having knowledge of such
communactions.” Doc. #5, at 1. Plaintiff attaches letters she presumably received from
the Kansas City, Missouri Human Relations Department regarding her complaint(s) against
Emmanuel Dace, Swope Community Builders, MCED, Metropolitan Community, and
Fantasy Homes. Doc. #5, at 2-4.
       A motion to reconsider is “granted only in exceptional circumstances requiring
extraordinary relief.” Minn. Supply Co. v. Raymond Corp., 472 F.3d 524, 534 (8th Cir.
2006). In her filing, Plaintiff fails to address the deficiencies the Court previously noted.
She does not clarify the claims she attempts to bring, identify a basis for the Court’s
jurisdiction, or provide sufficient facts to support the possible claims mentioned in the
Court’s Order denying her initial motion. Accordingly, the Court denies Plaintiff’s motion to
reconsider.

IT IS SO ORDERED.

                                                    /s/ Ortrie D. Smith
DATE: May 10, 2019                                  ORTRIE D. SMITH, SENIOR JUDGE
                                                    UNITED STATES DISTRICT COURT
